[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.] MEMORANDUM OF DECISION REGARDING MOTION TO REOPEN JUDGMENT
Plaintiff's Motion to Reopen Judgment was heard on July 12, 1999 the day of the first law day. The plaintiff sought and received a judgment of strict foreclosure on May 10, 1999.
If the plaintiffs motion were to be granted, the defendant would be sued on the note by the plaintiff and hence suffer a second litigation. Such a second litigation could result in exposure to greater damages on the part of the defendant.
The plaintiff has chosen his remedy by bringing an action in foreclosure, to now allow the plaintiff to change remedies after judgment has entered would be unfair and inequitable.
Accordingly, the Motion to Reopen Judgment is denied.
Stengel, J.